                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES EUGENE SMALLWOOD,                :
                                       :
          Petitioner                   :
                                       :      CIVIL ACTION NO. 3:17-CV-2326
   v.                                  :
                                       :      (Judge Caputo)
L.J. ODDO, et al.,                     :
                                       :
  Respondents                          :



                                   ORDER

        AND NOW, this 20th day of MARCH 2019, it is ORDERED that Petitioner’s

motion (ECF No. 23) for appointment of counsel is DENIED.



                                           /s/ A. Richard Caputo
                                           A. RICHARD CAPUTO
                                           United States District Judge
